Citation Nr: 1143133	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for uterine prolapse, status post hysterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 2005. 




This matter was last before the Board of Veterans' Appeals (Board) in February 2011, on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2010, the Veteran testified before the below-signed Veterans Law Judge (VLJ) in Phoenix. 

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

The claims file reflects that the RO/AMC has not completed prior remand directives and that the Veteran did not receive a copy of the Board's February 2011 remand. 

In October 2010 and February 2011, the Board directed the RO/AMC to properly certify the Veteran's case and provide her with notification about further submission of evidence under 38 C.F.R. § 19.36 (2010). The claims file contains two (2) certifications for the (now-decided) appeal regarding service connection for tinnitus, but no certification for the Veteran's claim for service connection for uterine prolapse. Although certification is for administrative purposes, 38 C.F.R. § 19.36 also states that an appellant must be notified in writing of certification and of the time limits for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence. 

The Veteran's representative noted in an October 2011 brief that she had received notification pursuant to 38 C.F.R. § 19.36 via a September 8, 2011 letter. However, that letter was an advisement that her file had been returned to the Board after a prior remand. 



The September 8, 2011 letter did not notify the Veteran pursuant to 38 C.F.R. § 19.36, but urged her to find that information by reviewing "the letter that your local VA regional office sent you when it forwarded your VA claims file to the Board" - the letter she did not receive. As the record continues to reflect that RO/AMC has not certified the Veteran's appeal for service connection for uterine prolapse, the Board must again remand her claim. See Stegall v. West, 11 Vet. App. 268 (1998). 

In the October 2011 brief, the Veteran's representative also noted that she did not receive a copy of the Board's February 2011 remand because it was sent to an incorrect address.

As this claim is being remanded for additional development, the Board draws the RO/AMC's attention to the Veteran's April 2010 testimony before a Decision Review Officer. The Veteran stated that she had been seen by multiple specialists before and after her hysterectomy. Although the claims folder contains records from private physicians in Colorado, the Veteran's statements indicate that she may have received private treatment in Arizona and California that is not reflected in the record.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ensure that future mailings, to include copies of this remand and the February 2010 remand, are mailed to the Veteran's current address (the Veteran's representative indicated in an October 2011 brief that the address on the September 8, 2011 letter from VA is correct).

2. Review the claims file and complete any pre-certification development deemed appropriate ((such actions may include: gathering additional private treatment records (see Veteran's April 2010 testimony before a DRO, indicating consultations by multiple specialists before and after her hysterectomy; with possible private treatment in Arizona and California that is not reflected in the record), and any newly generated VA treatment records; affording the Veteran a VA examination; and/or readjudicating her claim).

3. Certify to the Board the issue of entitlement to service connection for a prolapsed uterus. Complete all appropriate appellate procedures regarding certification, including notifying the Veteran about her rights.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

